United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1546
Issued: May 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2010 appellant, through counsel, filed a timely appeal from an April 23,
2010 decision of the Office of Workers’ Compensation Programs’ hearing representative
affirming the reduction of his wage-loss compensation. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s wage-loss compensation
based on his failure to cooperate with vocational rehabilitation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 10, 2002 appellant, then a 44-year-old video coding specialist, sustained a
left shoulder strain, left impingement syndrome and left rotator cuff tear as a result of pulling a
plug to reboot the computer system.2 The Office authorized left shoulder arthroscopy with
debridement, which occurred on April 10, 2003, July 27, 2004 and November 7, 2006.
Appellant stopped work on October 30, 2002 and was placed on the periodic rolls for temporary
total disability effective February 23, 2002.
In a September 3, 2008 report, Dr. Rajiv Puri, a treating Board-certified orthopedic
surgeon, diagnosed left shoulder tendinitis and rotator cuff tear. On physical examination, he
reported diminished left shoulder range of motion. A functional capacity evaluation prepared by
Dr. Puri indicated that appellant was capable of working with restrictions. Restrictions included
walking less than eight hours a day; no lifting or carrying more than 10 pounds; sitting less than
eight hours a day; no pushing or pulling more than 10 pounds; occasional reaching; and limited
overhead activities. Dr. Puri indicated that appellant was capable of performing activities
requiring frequent handling and fingering.3
The Office referred appellant for vocational rehabilitation services on January 29, 2009.
It stated that he could return to work with restrictions and directed the counselor to start
vocational rehabilitation. In a letter dated January 29, 2009, the Office informed appellant that a
rehabilitation counselor, Esther Carcamo, had been assigned to him and informed him that he
should cooperate fully with the counselor.
Ms. Carcamo scheduled appellant to see a vocational rehabilitation evaluator on May 7,
2009 in order to determine what type of work he could perform. The evaluator determined that
he was physically and vocationally able to perform several positions, including network control
technician, technical support specialist, shipping and receiving clerk and computer support
specialist.
Ms. Carcamo reported on June 10, 2009 that appellant appeared angry with her during a
June 9, 2009 conversation discussing vocational goals for information clerk and customer service
representative. Appellant informed her that he could not perform the identified jobs and that he
required a voice recognition program. Lastly, he stated he could not work.

2

This was assigned claim File No. xxxxxx200. Under claim File No. xxxxxx767, the Office accepted the
conditions of right rotator cuff tear, right shoulder arthroscopy and right chest ostectomy.
3

On May 8, 1997 appellant filed a traumatic injury claim alleging that on May 8, 1997 he injured his right
shoulder as a result of pulling a pin on a tractor while disconnecting it. The Office assigned this claim File No.
xxxxxx767 and accepted the claim for right rotator cuff tear and authorized right shoulder arthroscopy, which
occurred on April 29, 1998, and right chest osteomy, which occurred on December 2, 2008. On May 21, 2008
Dr. Puri provided work restrictions based on a functional capacity evaluation he conducted and provided work
restrictions for appellant’s right shoulder which included: no lifting more 20 pounds; occasional lifting and carrying
up to 20 pounds; standing and walking less than six hours a day; no sitting for more than six hours a day; limited
pushing and pulling; and occasional reaching. He indicated that appellant was capable of performing activities
requiring frequent handling and fingering using his right upper extremity.

2

On June 10, 2009 Ms. Carcamo provided the Office with a plan detailing vocational
objectives for the positions of information clerk, Department of Labor’s Dictionary of
Occupational Titles (DOT) No. 237.367-022, and customer service representative.4 She
recommended appellant receive a training plan for computer skills at Westech College.
On July 13, 2009 the Office approved a computer training program at the Westech
College to provide appellant with computer skills needed for competitive employment in his
commuting area. Appellant was scheduled to start attending remedial classes at Westech College
on July 24, 2009. During a July 17, 2009 telephone conversation, he yelled at Ms. Carcamo and
informed her he could not perform keyboarding as it was repetitive work. Ms. Carcamo
attempted to provide appellant with the school’s information, but he would not accept the
information and hung up on her. On July 27, 2009 Westech College informed her of appellant’s
attending 1.2 days of classes out of 3 possible days and his lack of interest in attending class.
Westech College informed Ms. Carcamo that he related that his physical abilities prevented him
from operating a computer and that no assignments were completed.
In a letter dated July 28, 2009, the Office informed appellant that if he continued to fail to
participate in the approved training program in computerized administration, it could reduce his
compensation. It informed him of the consequences of failing to undergo vocational training as
directed. Appellant was directed to undergo the computerized training program at Westech
College or his compensation would be reduced in accordance with 5 U.S.C. § 8113(b) and 20
C.F.R. § 10.519.
In an August 5, 2009 form medical report, Dr. Puri checked that appellant was unable to
perform computer work and he could only work four hours a day.
On August 12, 2009 Westech College stated that appellant had not attended any classes
and that he was being dropped from their attendance rolls.
By decision dated August 31, 2009, the Office finalized the proposed reduction of
appellant’s compensation effective that day to reflect his loss of wage-earning capacity pursuant
to 5 U.S.C. §§ 8106 and 8115 as he continued to fail to participate in the directed vocational
training.
On October 1, 2009 the Office issued an amended decision as the prior decision
contained an error of law. It finalized the proposed reduction of appellant’s compensation to
reflect his loss of wage-earning capacity pursuant to 5 U.S.C. §§ 8113(b) and 8104 as he failed,
without good cause, to undergo the directed vocational training. With respect to his wageearning capacity, the Office further found that, if appellant had participated in good faith in
vocational rehabilitation, he would have been able to perform the position of information clerk.
It reduced his compensation on what his wage-earning capacity would have been if he had
cooperated with vocational rehabilitation efforts. Based upon the residuals of his injury and
considering all significant preexisting impairments and pertinent nonmedical factors, the Office

4

The positions of information clerk and customer service operator were reasonably available in appellant’s
commuting area with a weekly pay of $487.00 for information clerk and $586.00 for customer service operator.

3

found that, if appellant had participated in good faith in vocational rehabilitation, he would have
been able to perform the position of information clerk.5
On October 30, 2009 appellant requested an oral hearing before an Office hearing
representative, which was held on February 17, 2010.
On November 16, 2009 the Office received Dr. Puri’s August 5, 2009 report. Dr. Puri
stated he had treated appellant for both shoulders since 2004. He stated that appellant was
disabled due to his shoulders and was unable to do any heavy lifting. Dr. Puri related that
appellant has had persistent bilateral shoulder pain and that he is unable “to do any computer
work as it seems to aggravate the pains in the shoulders.” He noted that appellant expressed an
interest in becoming a house appraiser for four hours a day and that “[t]his is the most gainful
employment he is willing to [do].” In concluding, Dr. Puri recommended the house appraiser
position for appellant and stated any further modifications, if necessary, can be determined at a
later date.
By decision dated April 23, 2010, an Office hearing representative found that the Office
properly reduced appellant’s monetary compensation because he failed to undergo the directed
vocational training.
LEGAL PRECEDENT
Section 8104(a) of the Act provides that the Office may direct a permanently disabled
employee to undergo vocational rehabilitation.6 Section 8113(b) provides that, if an individual
without good cause fails to apply for and undergo vocational rehabilitation when so directed
under 8104, the Secretary, on review under section 8128 and after finding that in the absence of
the failure the wage-earning capacity of the individual would probably have substantially
increased, may reduce prospectively the monetary compensation of the individual in accordance
with what would probably have been his or her wage-earning capacity in the absence of the
failure, until the individual in good faith complies with the direction of the Secretary.7
Section 10.519 of Office regulations state that where a suitable job has not been
identified because the failure or refusal of the employee occurred in the early but necessary
stages of a vocational rehabilitation effort (that is, meetings with the Office nurse, interviews,
testing, counseling, functional capacity evaluations and work evaluations), the Office cannot
determine what would have been the employee’s wage-earning capacity.8 Under these
circumstances, in the absence of evidence to the contrary, the Office will assume that the
5

The Office used the Shadrick formula (derived from Albert Shadrick, 5 ECAB 376 (1953)) to calculate
appellant’s wage-earning capacity. This calculation included a figure for the amount appellant would have earned as
an information clerk.
6

5 U.S.C. § 8104(a). See R.C., Docket No. 09-2095 (issued August 4, 2010); J.E., 59 ECAB 606 (2008); C.V.,
58 ECAB 648 (2007); Marilou Carmichael, 56 ECAB 451 (2005).
7

Id. at § 8113(b); see R.C., supra note 6; Freta Branham, 57 ECAB 333 (2006).

8

20 C.F.R. § 10.519; see J.O., Docket No. 10-85 (issued July 27, 2010); Marilou Carmichael, supra note 6.

4

vocational rehabilitation effort would have resulted in a return to work with no loss of wageearning capacity and the Office will reduce the employee’s monetary compensation to zero. This
reduction will remain in effect until such time as the employee acts in good faith to comply with
the direction of the Office.9
Office procedures provide that specific instances of noncooperation include a failure to
appear for the initial interview, counseling sessions, a functional capacity evaluation, other
interviews conducted by the rehabilitation counselor, vocational testing sessions and work
evaluations, as well as lack of response or inappropriate response to directions in a testing
session after several attempts at instruction.10
ANALYSIS
Appellant sustained a left shoulder strain, left impingement syndrome and left rotator cuff
tear as a result of pulling a plug to reboot the computer system. Under claim File No.
xxxxxx200, the Office accepted the conditions of right rotator cuff tear and authorized surgery
for right shoulder arthroscopy and right chest ostectomy due to an April 30, 1997 employment
injury. On September 3, 2008 Dr. Puri, an attending Board-certified orthopedic surgeon,
prepared a functional capacity evaluation and provided work restrictions for appellant. These
restrictions included: walking less than eight hours a day; no lifting or carrying more than 10
pounds; sitting less than eight hours a day; no pushing or pulling more than 10 pounds;
occasional reaching; and limited overhead activities. There were no restrictions on performing
activities requiring frequent handling and fingering.
The Board finds that appellant failed to cooperate with his vocational rehabilitation plan.
Ms. Carcamo instructed him to attend a training program at Westech College to provide him with
the computer skills needed to perform the position of information clerk or similar jobs.
Appellant was scheduled to start attending remedial classes at Westech College on July 24, 2009.
He attended 1.2 days of class and did no assignments.
The Board further finds that appellant did not show good cause for failure to cooperate
with his vocational rehabilitation plan. Appellant claimed that his medical condition precluded
him from doing any computer work due to the repetitive nature. Dr. Puri, in his August 5, 2009
report, recommended appellant be trained as a house appraiser as it appeared to be the only
gainful employment he was interested in. However, in his September 3, 2008 report, he noted no
restrictions on frequent handling and fingering or computer work. No medical rationale was
provided by Dr. Puri explaining why appellant was incapable of performing computer work other
than no shoulder work or heavy lifting. Furthermore, Dr. Puri does not explain why computer
work was precluded in his August 5, 2009 report or it was not precluded in the September 3,
2008 report, which found no restrictions were required for fine manipulation and frequent

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.11(a) (November 1996). See J.O., supra note 8; Sam S. Wright, 56 ECAB 358 (2005).

5

handling. His August 5, 2009 reports are of limited probative value because they contain
insufficient medical rationale regarding appellant’s ability to undergo computer training.11
Appellant’s failure, without good cause, to cooperate with vocational training constitutes
a failure to participate in the early but necessary stages of a vocational rehabilitation effort.12
The Office properly found that the reduction of his compensation should be based on the
determination that he probably would have been able to earn wages as an information clerk
receptionist if he had not obstructed his vocational rehabilitation program.13 For these reasons, it
properly reduced appellant’s compensation under 5 U.S.C. § 8113(b) to reflect his loss of wageearning capacity had he continued to participate in vocational rehabilitation efforts.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation under 5
U.S.C. § 8113(b) to reflect his loss of wage-earning capacity had he continued to participate in
vocational rehabilitation efforts.

11

See Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006) (medical report which are unsupported by medical
rationale and merely contain a conclusion are of diminished probative value).
12

Carolyn M. Leek, 47 ECAB 374 (1996).

13

See notes 6 and 7 and accompanying text. Ms. Carcamo found that the position of information clerk was
reasonably available in appellant’s commuting area with weekly pay of $487.00. The Board notes that the evidence
shows that appellant was vocationally and physically capable of working as an information clerk. The Office
properly applied the Shadrick formula to calculate appellant’s compensation based on the new wage-earning
capacity determination.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 23, 2010 is affirmed.
Issued: May 24, 2010
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

